Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered January 18, 2001, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant, waiving his right to appeal, pleaded guilty to the crime of criminal possession of a weapon in the third degree with the understanding that he would be sentenced to 372 years in prison. At sentencing, defendant was informed of a three-year period of postrelease supervision which had not previously been discussed. Defendant declined the opportunity to withdraw his guilty plea and was thereafter sentenced as a second felony offender to 372 years in prison, followed by three years of postrelease supervision. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and application *688for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.